Exhibit 10.1

COOPERATION AGREEMENT

This Cooperation Agreement (this “Agreement”) is made and entered into as of
March 12, 2014, by and among The Babcock & Wilcox Company (the “Company”) and
the entities and natural persons listed on Exhibit A hereto and their respective
Affiliates and Associates (collectively, “Starboard”) (each of the Company and
Starboard, a “Party” to this Agreement, and collectively, the “Parties”).

RECITALS

WHEREAS, the Company and Starboard have engaged in discussions and
communications concerning the Company’s business, financial performance and
strategic plans;

WHEREAS, Starboard is deemed to beneficially own shares of common stock of the
Company (the “Common Stock”) totaling, in the aggregate, 2,000,536 shares, or
approximately 1.8% percent, of the Common Stock of the Company issued and
outstanding on the date hereof;

WHEREAS, Starboard submitted a nomination letter to the Company on January 31,
2014 (the “Nomination Letter”) nominating director candidates to be elected to
the Company’s board of directors (the “Board”) at the 2014 annual meeting of
stockholders of the Company (the “2014 Annual Meeting”); and

WHEREAS, the Company and Starboard have determined to come to an agreement with
respect to the election of members of the Board at the 2014 Annual Meeting,
certain matters related to the 2014 Annual Meeting and certain other matters,
all as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties hereto, intending to be legally bound hereby, agree as follows:

 

  1. Board Matters; Board Appointments; 2014 Annual Meeting.

(a) Prior to the mailing of its definitive proxy statement for the 2014 Annual
Meeting, the Company agrees that the Board and all applicable committees of the
Board will take all necessary actions to (i) reduce the size of the Board from
eleven (11) to nine (9) members, effective not later than the election of
directors at the 2014 Annual meeting and (ii) nominate Robert L. Nardelli
(“Mr. Nardelli”), Brian K. Ferraioli and E. James Ferland (collectively with
Mr. Nardelli, the “2014 Nominees”) for election to the Board at the 2014 Annual
Meeting to the class of directors having a term expiring at the 2017 annual
meeting of stockholders (the “2017 Annual Meeting”).

(b) Upon the execution of this Agreement, Starboard hereby irrevocably withdraws
its Nomination Letter and Starboard will not (i) nominate any person for
election at the 2014 Annual Meeting, (ii) submit any proposal for consideration
at, or



--------------------------------------------------------------------------------

bring any other business before, the 2014 Annual Meeting, directly or
indirectly, or (iii) initiate, encourage or participate in any “withhold” or
similar campaign with respect to the 2014 Annual Meeting, directly or
indirectly, and not permit any of its Affiliates or Associates to do any of the
items in this Section 1(b). Starboard will not publicly or privately encourage
or support any other stockholder to take any of the actions described in this
Section 1(b).

(c) The Company agrees that it will recommend, support and solicit proxies for
the election of Mr. Nardelli in the same manner as for the Company’s other 2014
Nominees at the 2014 Annual Meeting.

(d) The Company agrees that if Mr. Nardelli or any Replacement Director (as
defined below) is unable to serve as a director, resigns as a director or is
removed as a director prior to the 2017 Annual Meeting, and at such time
Starboard beneficially owns in the aggregate at least 1.8% of the Company’s
then-outstanding Common Stock (subject to adjustment for stock splits,
reclassifications, combinations and similar adjustments), the Company and
Starboard will discuss in good faith the mutual recommendation to the Governance
Committee of the Board (the “Governance Committee”) of the appointment of a
substitute person to fill the resulting vacancy in the class of directors with
terms expiring at the 2017 Annual Meeting, which person will (i) be independent
of Starboard, (ii) qualify as “independent” pursuant to NYSE listing standards,
and (iii) have relevant financial and business experience. The appointment of
any such person to the Board will be subject to the approval of the Governance
Committee after exercising its fiduciary duties in good faith, which approval
shall not be unreasonably withheld (any such replacement nominee appointed in
accordance with the terms of this Section 1(d) will be referred to as herein the
“Replacement Director”). In the event the Governance Committee does not accept a
substitute person recommended by Starboard as the Replacement Director,
Starboard will have the right to recommend additional substitute person(s) as
the Replacement Director, who will also be independent of Starboard, qualify as
“independent” pursuant to NYSE listing standards, and have relevant financial
and business experience, and whose appointment shall be subject to the approval
of the Governance Committee after exercising its fiduciary duties in good faith,
which approval shall not be unreasonably withheld. Upon the acceptance of a
Replacement Director nominee by the Governance Committee, the Board will appoint
such Replacement Director to the Board no later than five business days after
the Governance Committee recommendation of such Replacement Director.

(e) At the 2014 Annual Meeting, Starboard will appear in person or by proxy and
vote all shares of Common Stock beneficially owned by it (i) in favor of the
election of all of the Company’s nominees for election to the Board (ratably
with respect to all nominees) and (ii) in accordance with the Board’s
recommendation with respect to the Company’s “say-on-pay” proposal and proposal
to increase to 5.0 million the total number of shares available to be awarded
under the Company’s management equity plan (the “Incentive Plan”), unless, as
relates solely to the Company’s “say-on-pay” or Incentive Plan proposals,
Institutional Shareholder Services Inc. recommends otherwise.

 

- 2 -



--------------------------------------------------------------------------------

(f) Starboard agrees that it will cause its Affiliates and Associates to comply
with the terms of this Agreement. As used in this Agreement, the terms
“Affiliate” and “Associate” have the respective meanings set forth in Rule 12b-2
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder (the “Exchange Act”) and include all persons or entities that at any
time during the term of this Agreement become Affiliates or Associates of any
person or entity referred to in this Agreement.

(g) The Company will use its reasonable best efforts to hold the 2014 Annual
Meeting no later than June 2, 2014.

(h) As of the date of this Agreement, Mr. Nardelli is appointed as an observer
to the Board (the “Board Observer”) until the 2014 Annual Meeting. The Board
Observer will (i) receive copies of all notices and written information
furnished to the full Board, reasonably in advance of each meeting to the extent
practicable and (ii) be permitted to be present at all meetings of the full
Board (whether by phone or in person).

(i) The Company agrees that at the first meeting of the Board following
Mr. Nardelli’s election to the Board, the Board will take all action necessary
in furtherance of the appointment of Mr. Nardelli to the Audit and Finance
Committee and the Safety and Security Committee of the Board.

 

  2. Certain Covenants.

(a) Starboard agrees that, from the date of this Agreement until the earlier of
(i) the date that is fifteen business days prior to the deadline for the
submission of stockholder nominations for the 2015 annual meeting of
stockholders (the “2015 Annual Meeting”) pursuant to the Company’s bylaws or
(ii) the date that is 100 days prior to the first anniversary of the 2014 Annual
Meeting (the “Period”), neither it nor any of its Affiliates or Associates will,
and it will cause each of its Affiliates and Associates not to, directly or
indirectly, in any manner:

(i) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” as such terms are defined in Regulation 14A under the
Exchange Act of proxies or consents (including, without limitation, any
solicitation of consents that improperly seeks to call a special meeting of
stockholders), in each case, with respect to securities of the Company;

(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A,
but does not include any other entities or persons not identified on Exhibit A
as of the date hereof); provided, however, that nothing in this Agreement limits
the ability of an Affiliate of Starboard to join the “group” following the
execution of this Agreement, so long as any such Affiliate agrees to be bound by
the terms and conditions of this Agreement;

(iii) deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of Starboard and otherwise in accordance with this Agreement;

 

- 3 -



--------------------------------------------------------------------------------

(iv) seek or encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors; provided, however, that nothing in this
Agreement shall prevent Starboard or its Affiliates or Associates from taking
actions in furtherance of identifying director candidates in connection with the
2015 Annual Meeting so long as such actions do not create a public disclosure
obligation for Starboard and are undertaken on a basis reasonably designed to be
confidential and in accordance in all material respects with Starboard’s normal
practices in the circumstances;

(v) (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company or (B) make any offer or proposal
(with or without conditions) with respect to a merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving Starboard and the Company, or encourage, initiate or support any other
third party in any such related activity;

(vi) seek, alone or in concert with others, representation on the Board, except
as specifically contemplated in Section 1;

(vii) seek to advise, encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company at any annual or
special meeting of stockholders, except in accordance with Section 1; or

(viii) make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

(b) Except as expressly provided in Section 1 or Section 2(a), each member of
Starboard shall be entitled to:

(i) vote its or his shares on any other proposal duly brought before the 2014
Annual Meeting, or otherwise vote as each member of Starboard determines in its
or his sole discretion; or

(ii) disclose, publicly or otherwise, how it intends to vote or act with respect
to any securities of the Company, any stockholder proposal or other matter to be
voted on by the stockholders of the Company and the reasons therefor; provided
that, as applicable, all such activity is in compliance with the requirements of
this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

  3. Representations and Warranties of the Company.

The Company represents and warrants to Starboard that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.

 

  4. Representations and Warranties of Starboard.

Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind it thereto, (b) this
Agreement has been duly authorized, executed and delivered by Starboard, and is
a valid and binding obligation of Starboard, enforceable against Starboard in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of Starboard as currently in effect, (d) the execution, delivery and
performance of this Agreement by Starboard does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to Starboard or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound, and (e) as of the date of this
Agreement, (i) Starboard is deemed to beneficially own in the aggregate
2,000,536 shares of Common Stock and (ii) Starboard does not currently have, and
does not currently have any right to acquire, any interest in any other
securities of the Company (or any rights, options or other securities
convertible into or exercisable or exchangeable (whether or not convertible,
exercisable or exchangeable immediately or only after the passage of time

 

- 5 -



--------------------------------------------------------------------------------

or the occurrence of a specified event) for such securities or any obligations
measured by the price or value of any securities of the Company or any of its
Affiliates, including any swaps or other derivative arrangements designed to
produce economic benefits and risks that correspond to the ownership of Common
Stock, whether or not any of the foregoing would give rise to beneficial
ownership (as determined under Rule 13d-3 promulgated under the Exchange Act),
and whether or not to be settled by delivery of Common Stock, payment of cash or
by other consideration, and without regard to any short position under any such
contract or arrangement).

 

  5. Press Release.

Promptly following the execution of this Agreement, the Company will publish a
press release (the “Press Release”) announcing certain terms of this Agreement,
substantially in the form attached hereto as Exhibit B. Prior to the publication
of the Press Release, neither the Company nor Starboard will publish or make any
press release or public announcement regarding this Agreement without the prior
written consent of the other Party. Until the 2014 Annual Meeting, neither the
Company nor Starboard, nor the 2014 Nominees will knowingly make any public
announcement or statement that is inconsistent with or contrary to the
statements made in the Press Release, except as it determines in good faith is
required by law or the rules of any stock exchange or with the prior written
consent of the other Party.

 

  6. Specific Performance.

Each of Starboard, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that
Starboard, on the one hand, and the Company, on the other hand (the “Moving
Party”), will each be entitled to specific enforcement of, and injunctive relief
to prevent any violation of, the terms hereof, and the other party hereto will
not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 6 is not the exclusive remedy for any
violation of this Agreement.

 

  7. Expenses.

The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket legal fees and expenses of its counsel incurred in connection with
the matters related to the 2014 Annual Meeting and the negotiation and execution
of this Agreement, provided that such reimbursement shall not exceed Twenty-Five
Thousand dollars ($25,000) in the aggregate.

 

- 6 -



--------------------------------------------------------------------------------

  8. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
will remain in full force and effect and will in no way be affected, impaired or
invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their respective best efforts to agree upon and substitute a valid and
enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or enforceable by a court of competent jurisdiction.

 

  9. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally, (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party), or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications will be:

 

If to the Company:

    The Babcock & Wilcox Company   13024 Ballantyne Corporate Place, Suite 700  
Charlotte, North Carolina 28277   Attn: James D. Canafax   Telephone:
(704) 625-4900   Facsimile: (704) 625-4910

 

with a copy (which will not constitute notice) to:

  Jones Day   222 East 41st Street  

New York, New York 10017

Attention: Robert A. Profusek

Telephone: (212) 326-3800

Facsimile: (212) 755-7306

 

and

 

- 7 -



--------------------------------------------------------------------------------

  Wachtell, Lipton, Rosen & Katz   51 West 52nd Street  

New York, New York 10019

Attention: David A. Katz

Telephone: (212) 403-1000

Facsimile: (212) 403-2309

 

If to Starboard or any member thereof:

 

Starboard Value and Opportunity Master Fund Ltd.

c/o Starboard Value LP

 

830 Third Avenue, 3rd Floor

New York, New York 10022

Attention: Jeffrey C. Smith

Telephone: (212) 845-7955

Facsimile: (212) 845-7988

 

with a copy (which will not constitute notice) to:

  Olshan Frome Wolosky LLP   Park Avenue Tower   65 East 55th Street   New York,
New York 10022   Attention: Steve Wolosky, Esq.   Telephone: (212) 451-2333  
Facsimile: (212) 451-2222

 

  10. Applicable Law.

This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, will
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
Parties hereto hereby irrevocably submits, with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the Parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that it or its property
is exempt

 

- 8 -



--------------------------------------------------------------------------------

or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (iii) to the fullest extent permitted by applicable legal
requirements, any claim that (A) the suit, action or proceeding in such court is
brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper, or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

 

  11. Counterparts.

This Agreement may be executed in two or more counterparts, each of which will
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

12. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.

This Agreement contains the entire understanding of the Parties hereto with
respect to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement may be
made except in writing signed by an authorized representative of each the
Company and Starboard, except that the signature of an authorized representative
of the Company will not be required to permit an Affiliate of Starboard to agree
to be listed on Exhibit A and be bound by the terms and conditions of this
Agreement. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor will any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. The terms and conditions of
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by the Parties hereto and their respective successors, heirs, executors, legal
representatives, and permitted assigns. No party will assign this Agreement or
any rights or obligations hereunder without, with respect to any member of
Starboard, the prior written consent of the Company, and with respect to the
Company, the prior written consent of Starboard. This Agreement is solely for
the benefit of the Parties and is not enforceable by any other persons.

 

  13. Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Period, or if earlier, until such time as the other Party or any of its
agents, subsidiaries, affiliates, successors, assigns, officers, key employees
or directors will have breached this Section, neither it nor any of its
respective agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors, will in any way publicly disparage, call into disrepute,
or otherwise defame or slander the other Parties

 

- 9 -



--------------------------------------------------------------------------------

or such other Parties’ subsidiaries, affiliates, successors, assigns, officers
(including any current officer of a Party or a Parties’ subsidiaries who no
longer serves in such capacity following the execution of this Agreement),
directors (including any current director of a Party or a Parties’ subsidiaries
who no longer serves in such capacity following the execution of this
Agreement), employees, stockholders, agents, attorneys or representatives, or
any of their products or services, in any manner that would damage the business
or reputation of such other Parties, their products or services or their
subsidiaries, affiliates, successors, assigns, officers (or former officers),
directors (or former directors), employees, stockholders, agents, attorneys or
representatives. For purposes of this Section 13, Mr. Nardelli (or, if
applicable, the Replacement Director) will not be deemed to be an agent,
affiliate, officer, key employee or director of the Company or Starboard and no
actions taken by any director, agent or other representative of a Party in any
capacity other than as a representative of, and at the direction of, such Party
will be covered by this Agreement.

[The remainder of this page intentionally left blank]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

    THE BABCOCK & WILCOX COMPANY     By:  

/s/ E. James Ferland

    Name:   E. James Ferland     Title:   Chief Executive Officer STARBOARD:    
 

STARBOARD VALUE AND

OPPORTUNITY MASTER FUND LTD

   

STARBOARD VALUE R GP LLC

By:   Starboard Principal Co LP,

By:   Starboard Value LP,

         its investment manager

   

         its member

STARBOARD VALUE AND

OPPORTUNITY S LLC

   

STARBOARD VALUE LP

By:   Starboard Value GP LLC,

         its General Partner

By:   Starboard Value LP,

         its manager

     

STARBOARD VALUE AND

OPPORTUNITY C LP

   

STARBOARD VALUE GP LLC

By:   Starboard Value Principal Co LP

By:   Starboard Value R LP,

         its general partner

   

         its member

STARBOARD VALUE R LP     STARBOARD PRINCIPAL CO LP

By:   Starboard Value R GP LLC,

         its general partner

   

By: Starboard Principal Co GP LLC,

         its general partner

   

STARBOARD PRINCIPAL CO GP LLC

 

STARBOARD VALUE A GP LLC

 

STARBOARD VALUE R GP LLC

    By:  

/s/ Jeffrey C. Smith

    Name:   Jeffrey C. Smith     Title:   Authorized Signatory

[Signature Page to Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Starboard

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

STARBOARD VALUE AND OPPORTUNITY S LLC

STARBOARD VALUE AND OPPORTUNITY C LP

STARBOARD VALUE R LP

STARBOARD VALUE R GP LLC

STARBOARD VALUE LP

STARBOARD VALUE GP

STARBOARD PRINCIPAL CO LP

PRINCIPAL GP

JEFFREY C. SMITH

MARK R. MITCHELL

PETER A. FELD



--------------------------------------------------------------------------------

EXHIBIT B

PRESS RELEASE

Babcock & Wilcox to Nominate Robert L. Nardelli, Brian K. Ferraioli and

E. James Ferland to Board of Directors at 2014 Annual Meeting of Shareholders

CHARLOTTE, N.C., March 12, 2014 — The Babcock & Wilcox Company (NYSE: BWC)
(“B&W”) today announced that the B&W Board of Directors has nominated Robert L.
Nardelli, Brian K. Ferraioli, and E. James Ferland to stand for election to
B&W’s Board at the 2014 annual meeting of shareholders.

“We are pleased that Robert L. Nardelli has agreed to stand for election to the
B&W Board,” said John A. Fees, Chairman of the Board of B&W. “Mr. Nardelli
brings to B&W a broad range of experience across business and finance.”

“B&W’s Board and management remain focused on the priorities we have publicly
outlined: increasing margins in our commercial business segments, reaching a
decision on the best path forward for mPower and leveraging our strong balance
sheet to support aggressive capital returns to shareholders. Bob’s broad
experience will, we feel, be helpful in executing on these objectives,” Mr. Fees
added.

Brian K. Ferraioli, currently a member of the Board, and E. James Ferland, B&W’s
CEO, will also stand for re-election at the 2014 annual meeting of shareholders.
Anne R. Pramaggiore will not stand for re-election.

“The entire B&W Board of Directors, thanks Ms. Pramaggiore for her time,
dedication and important contributions to B&W,” continued Mr. Fees. “Anne’s
perspective and utility industry insights have been invaluable to B&W and we are
grateful for her generous oversight.”

In connection with today’s announcement, B&W has entered into an agreement with
Starboard Value LP (“Starboard”), which beneficially owns approximately 1.8% of
the Company’s outstanding shares. Under the agreement, Starboard will, among
other things, vote its shares in favor of the election of Messrs. Nardelli,
Ferraioli and Ferland. The agreement will be filed in a Form 8-K with the SEC
later today.

Jeff Smith, CEO of Starboard, stated, “We are pleased to have worked
constructively with B&W’s Board and management to add Bob Nardelli to the B&W
Board. We believe Bob brings a fresh perspective and unique insight to the
company and has the experience necessary to help B&W’s Board and management as
they work toward significantly improving margins and returning capital to
shareholders. We look forward to enhanced value for the benefit of all
shareholders.”

B&W’s 2014 annual meeting of shareholders is expected to be held on Friday,
May 9, 2014, at The Ballantyne Hotel in the Ballantyne Ballroom, 10000
Ballantyne Commons Parkway,



--------------------------------------------------------------------------------

Charlotte, North Carolina 28277, commencing at 9:30 a.m. Further details
regarding the 2014 annual meeting will be included in B&W’s definitive proxy
materials, which will be filed with the SEC.

About B&W

The Babcock & Wilcox Company is a leader in clean energy technology and
services, primarily for the nuclear, fossil and renewable power markets as well
as a premier advanced technology and mission critical defense contractor. B&W
has locations worldwide and employs approximately 11,000 people, in addition to
approximately 10,200 joint venture employees. A company overview presentation,
which will be presented at investor conferences and meetings throughout this
quarter, is available on the Investor Relations section of our website. For
additional information please visit our website at www.babcock.com.

Forward-Looking Statements

B&W cautions that this release contains forward-looking statements, including,
without limitation, statements relating to the plan for or the future operations
of B&W, within the meaning of the safe harbor provisions of the U.S. Private
Securities Litigation Reform Act of 1995 and Section 21E of the Securities
Exchange Act of 1934. These forward-looking statements are based on management’s
current expectations and involve a number of risks and uncertainties, including,
among other things, adverse changes in the industries in which we operate, our
ability to execute on contracts in backlog, our inability to realize expected
savings from our margin improvement and other cost reduction activities, changes
in our liquidity and our inability to control research and development costs
associated with the B&W mPower™ program. If one or more of these risks or other
risks materialize, actual results may vary materially from those expressed. For
a more complete discussion of these and other risk factors, see B&W’s filings
with the Securities and Exchange Commission, including its annual report on Form
10-K for the year ended December 31, 2013. B&W cautions not to place undue
reliance on these forward-looking statements, which speak only as of the date of
this release, and undertakes no obligation to update or revise any
forward-looking statement, except to the extent required by applicable law.

# # #

 

Investor Contact:   Media Contact: Jenny L. Apker   Aimee Mills Vice President,
Treasurer and Investor Relations   Media Relations Lead 704-625-4944 LOGO
[g691815g1.jpg] investors@babcock.com   980-365-4583 LOGO [g691815g1.jpg]
aemills@babcock.com